Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20060133015) in view of Lee (US 20080061565).

Regarding claim 1 Lin teach an electronic device (fig. 3), comprising:  
2a main body, having a recess (fig. 3, [0024] an attachment slot 31 … shaped as a long groove corresponding to the stylus 2 for storing the stylus);   
4a biasing element (fig. 4, the elastic part 34), connected to the cover (fig. 4, item 1) and the main body (fig. 3, item 11);  
5a movable member (fig. 2, retaining member 33), movably disposed on the main body([0028] retaining member 33 is pushed to slide away from the attachment slot 31. With the guide of the guiding plane 334, the rear end portion of the stylus 2 enters into the retaining hole 333); and  

wherein when the cover is 7located in a closed position relative to the main body, the cover is attracted by the 8magnetic element and restricted in the closed position;  9wherein when the movable member is pushed by an external force to move from 10an initial position to a first position, the movable member and the magnetic element 11separate from the cover, and the biasing element drives the cover to move from the closed 12position to an open position.

However Lee teach a cover, movably connected to the main body (fig. 2); 
6a magnetic element, disposed on the movable member ([0028] FIG. 4, when unlocking the magnetic switch, operate the sliding key 17 to move the driven rod 11 against the spring power of the compression spring 12 to have the S-pole of the magnetic device 15 be aimed at the S-pole of the magnetic device 21. At this time, a magnetic repulsion is produced to unlock the magnetic switch. Therefore, the user can operate the sliding key 17 conveniently with one hand to unlock cover type article), 
wherein when the cover is 7located in a closed position relative to the main body, the cover is attracted by the 8magnetic element and restricted in the closed position (fig. 3, [0027]);  
9wherein when the movable member is pushed by an external force to move from 10an initial position to a first position, the movable member and the magnetic element 11separate from the cover, and the biasing element drives the cover to move from the closed 12position to an open position ([0028] FIG. 4, when unlocking the magnetic switch, 

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Lin in light of Lee teaching so that it may include a cover, movably connected to the main body; 6a magnetic element, disposed on the movable member, 
wherein when the cover is 7located in a closed position relative to the main body, the cover is attracted by the 8magnetic element and restricted in the closed position;  9wherein when the movable member is pushed by an external force to move from 10an initial position to a first position, the movable member and the magnetic element 11separate from the cover, and the biasing element drives the cover to move from the closed 12position to an open position.
The motivation is to provide magnetic switch to lifting cover type of an article of electronic product.

Regarding claim 2 Lin teach comprising a stylus 2detachably received in the recess ([0023]-[0024]).

claim 3 Lin teach wherein the main body further has 2a protrusion (fig. 6, push-out member 32) located in the recess (fig. 6, slot 31), and the stylus contacts the protrusion when received in 3the recess (fig. 6).

Regarding claim 4 Lin teach wherein the main body further has 2two depressed portions (fig. 6, in purple circle), and the protrusion (fig. 6, push-out member 32) is located between the two depressed portions.

    PNG
    media_image1.png
    423
    834
    media_image1.png
    Greyscale


Regarding claim 5 Lin teach in view of Lee teach wherein the cover is pivotally 2connected to the main body (Lee: Fig. 2).

Regarding claim 6 Lin teach wherein the biasing member 2comprises a spring (fig. 4, the elastic part 34).
claim 7 Lin teach a resilient 2element (fig. 6, projected portion 335) connected to the main body and the movable member, wherein when the external force is released, the resilient element exerts an elastic force to move the movable 11 member back to the initial position, and the direction of the elastic force is opposite the 5direction of the external force (fig. 6).

Regarding claim 8 Lin in view of Lee teach herein the movable member has 2a button portion and an extending portion connected to each other, the button portion is 3exposed to a surface of the main body, and the magnetic element is disposed on the 4extending portion, wherein the extending portion faces the cover when the cover is in the 5closed position (Lee: [0027] [0028]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20060133015) in view of Lee (US 20080061565) and further in view of Hawkins ( US RE39429).
Regarding claim 9 Lin does not teach a display unit 2pivotally connected to the main body, wherein the display unit is rotatable between a 3folded position and an unfolded position relative to the main body.
However Hawkins teach a display unit 2pivotally connected to the main body, wherein the display unit is rotatable between a 3folded position and an unfolded position relative to the main body (fig. 2-3).


The motivation is to provide a portable lightweight combination laptop and pad computer has a display mounted on a main housing for movement between a closed position and an open position.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20060133015) in view of Lee (US 20080061565) and further in view of Hawkins (US RE39429) and Kang (US 20210037666).

Regarding claim 10 Lin does not teach wherein when the cover is in the 2open position and the display unit rotates relative to the main body to the folded position, a gap is formed between the cover and the display unit.
However Kang teach wherein when the cover is in the 2open position (fig. 9B, cover 940, open) and the display unit rotates relative to the main body to the folded position, a gap is formed between the cover and the display unit (fig. 5).

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Lin in light of Kang teaching so that it may include wherein when the cover is in the 2open position and the display unit rotates relative to the main body to the folded position, a gap is formed between the cover and the display unit.
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watanabe et. al. US 20080123286.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625